UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LOCAL 333 OF THE INTERNATIONAL           
LONGSHOREMEN’S ASSOCIATION;
CLIFTON G. GROSS, individually and
in the capacity of Vice President of
International Longshoremen’s
Association,
                Plaintiffs-Appellants,
                 and
DOUGLAS F. WAGNER, JR.,
individually and in the capacity of
President of International
Longshoremen’s Association,
                            Plaintiff,
                  v.
INTERNATIONAL LONGSHOREMEN’S                No. 01-1638
ASSOCIATION, AFL-CIO; RICHARD P.
HUGHES, JR., individually and in the
capacity of General International
Vice President, International
Longshoremen’s Association;
HORACE T. ALSTON, individually and
in the capacity of International Vice
President, International
Longshoremen’s Association;
INTERNATIONAL LONGSHOREMEN’S
ASSOCIATION, LOCAL 2066, AFL-
CIO; STEAMSHIP TRADE
ASSOCIATION OF BALTIMORE,
INCORPORATED,
                Defendants-Appellees.
                                         
2       LOCAL 333 v. INTERNATIONAL LONGSHOREMEN’S ASSOC.
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Benson E. Legg, District Judge.
                          (CA-99-2653-L)

                    Argued: December 6, 2001

                    Decided: January 10, 2002

      Before WILKINS and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Joel Allen Smith, KAHN, SMITH & COLLINS, P.A.,
Baltimore, Maryland, for Appellants. Ernest Lewis Mathews, Jr.,
GLEASON & MATHEWS, P.C., New York, New York, for Appel-
lees. ON BRIEF: Travis M. Mastroddi, KAHN, SMITH & COL-
LINS, P.A., Baltimore, Maryland, for Appellants. James R.
Rosenberg, ABATO, RUBENSTEIN & ABATO, P.A., Baltimore,
Maryland, for Appellees Alston, Hughes, and Local 2066; Gil A.
Abramson, HOGAN & HARTSON, Baltimore, Maryland, for Appel-
lee Trade Association.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

  This case involves a dispute between a local labor union and its
parent organization. The International Longshoremen’s Association,
         LOCAL 333 v. INTERNATIONAL LONGSHOREMEN’S ASSOC.                 3
Local 333, AFL-CIO (Local 333), which serves the Port of Baltimore,
declined to load and unload certain kinds of cargo which were
reserved to it under a collective bargaining agreement (the Cargo
Agreement) with the Steamship Trade Association of Baltimore,
Incorporated (the STA), a multi-employer association that negotiates
and administers collective bargaining agreements on behalf of its
employer members—stevedores, freight forwarders, and steamship
lines. As a result, these cargos were being handled by non-union labor
or diverted to other ports.

   In response, Local 333’s parent organization, the International
Longshoremen’s Association, AFL-CIO (the ILA), chartered a new
local, Local 2066, to recapture the lost work. After it was unable to
overturn the ILA’s decision to charter Local 2066 through internal
union procedures, Local 333 filed this action on August 31, 1999
against the ILA in the United States District Court for the District of
Maryland.*

   On September 16, 1999, Local 333 filed a motion for a temporary
restraining order and/or preliminary injunction, asking the district
court to enjoin Local 2066 from bargaining until the legality of its
creation could be adjudicated. The following day, the district court
denied Local 333’s motion for a temporary restraining order. After a
hearing, Local 333’s motion for a preliminary injunction was denied.
Local 333 appealed to this court on an interlocutory basis, and, on
June 6, 2000, this court affirmed the district court’s denial of a pre-
liminary injunction. Int’l Longshoremen’s Ass’n, Local 333, AFL-CIO
v. Int’l Longshoremen’s Ass’n, AFL-CIO, No. 99-2548, 2000 WL
724168 (4th Cir. June 6, 2000) (unpublished).

   *The plaintiffs in the lawsuit are Local 333 and Clifton Gross, its pres-
ident and member. Plaintiff Douglas Wagner, Jr. was president of Local
333 when the action originated. Wagner has since left office and has not
joined in this appeal. Gross was an original plaintiff in the lawsuit as a
member and vice-president of Local 333. The defendants are the ILA,
Local 2066, the STA, Richard Hughes, an elected officer of the ILA, and
Horace Alston, a member of Local 333 and an elected officer of the ILA.
For ease of reference, we will refer to the plaintiffs as Local 333 and the
defendants as the ILA.
4        LOCAL 333 v. INTERNATIONAL LONGSHOREMEN’S ASSOC.
   While the appeal to this court was pending, Local 333 filed an
amended complaint. Distilled to its essence, Local 333’s amended
complaint asserts three categories of claims: (1) claims brought under
§ 301 of the Labor Management Relations Act, 29 U.S.C. § 185, to
enforce provisions of the ILA constitution and the Cargo Agreement
(Counts One, Two, and Three); (2) a claim under § 8(b) of the
National Labor Relations Act, 29 U.S.C. § 158(b), for breach of the
duty of fair representation (Count Four); and (3) claims alleging
infringement of Local 333’s rights under Title I of the Labor Manage-
ment Reporting and Disclosure Act of 1959 (LMRDA), 29 U.S.C.
§§ 411-415 (Counts Five through Nine).

   On June 22, 2000, the ILA filed a motion for summary judgment,
which the district court granted as to all claims on March 30, 2001.
With regard to the claims asserted in Counts One and Two, the dis-
trict court held that these claims lacked merit because the ILA’s inter-
pretation of its own constitution was entitled to deference absent bad
faith or arbitrariness and there was no evidence in the record of bad
faith or arbitrariness. With regard to the claim asserted in Count
Three, the district court held that this claim lacked merit because
Local 333 failed to exhaust its administrative remedies. With regard
to the breach of the duty of fair representation claim asserted in Count
Four, the district court held that the duty of fair representation was not
implicated because the ILA was neither acting as the representative
of Local 333, nor processing a grievance or negotiating a contract
with an employer when the ILA chartered Local 2066. Because the
duty of fair representation was not implicated, the district court did
not address the issue of whether the ILA breached that duty. With
regard to the claims asserted in Counts Five through Nine, the district
court held that Local 333 lacked standing under the LMRDA and, in
any event, the claims lacked merit. Local 333 noted a timely appeal.

   On appeal, Local 333 only takes issue with the district court’s grant
of summary judgment in favor of the ILA on its claim of breach of
the duty of fair representation. According to Local 333, the ILA
breached its duty of fair representation when it chartered Local 2066.

   Upon reviewing the parties’ briefs and the applicable law, and hav-
ing had the benefit of oral argument, we find no reversible error.
Accordingly, we affirm on the reasoning of the district court. Int’l
        LOCAL 333 v. INTERNATIONAL LONGSHOREMEN’S ASSOC.      5
Longshoremen’s Ass’n, Local 333, AFL-CIO v. Int’l Longshoremen’s
Ass’n, AFL-CIO, No. 99-CV-2653 (D.Md. March 30, 2001).

                                                    AFFIRMED